DETAILED ACTION
Notice to Applicant
 
1.               The following is a NON-FINAL office action upon examination of application number 16/986,239 filed on 08/05/2020. Claims 1-5 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/986,239, filed 08/05/2020 is a division of application 14/818,028, filed 08/04/2015, now U.S. Patent # 10,755,210. Application 14/818,028 Claims Priority from Provisional Application 62/038,003, filed 08/15/2014. 


Information Disclosure Statement

4.	The information disclosure statement (IDS) filed on 08/05/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

7.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-5) is directed to at least one potentially eligible category of subject matter (i.e., process). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-5 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), and therefore fall under the “Mental Processes” limitations reciting the abstract idea are indicated in bold below:
organize the CIP process data into at least one of: (i) a plurality of CIP phases or (ii) consumable data (This step encompasses mental processes since the organizing may be accomplished by a human judgment or evaluation, such as with the aid of pen and paper), and 
sort equipment data according to one or more of the plurality of corresponding CIP phases or corresponding consumables (This step also encompasses mental processes since the sorting may be accomplished by a human judgment or evaluation, such as with the aid of pen and paper)
Considered together, these steps set forth an abstract idea which falls under the “Mental Processes” abstract idea groupings set forth in the 2019 PEG. The limitations for organizing and sorting can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. Independent claim 1 recites the additional elements of
one or more programmable processors, a CIP library, and a graphical user interface. These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). With respect to the “accessing, using one or more programmable processors, CIP process data stored in a CIP library, the CIP process data including: CIP phase data associated with a plurality of CIP phases in the CIP process previously performed” and “displaying, using the one or more programmable processors, at least a portion of the CIP process data” - even if the accessing” and “displaying” are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering and output activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claim 1 recites the additional elements of one or more programmable processors, a CIP library, and a graphical user interface. These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. 
With respect to the “accessing” step, even if considered as an addition element, this step at most amounts to extra-solution data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea, as noted in MPEP 2106.05(d). With respect to the “displaying” step, even if  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-5 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements (i.e., graphical user interface in claims 2-4) or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. Dependent claims 2-5 recite the same abstract ideas as recited in the independent claims by reciting steps that can be performed in the human mind (including observation, evaluation, judgment, opinion). For example, dependent claim 2 recites the limitation organize the CIP process data into the plurality of CIP phases - which encompasses an “organizing” step that can be accomplished by a human the limitation associate consumable data corresponding to each of the organized plurality of CIP phases and display the consumable data corresponding to each of the organized plurality of CIP phases – which includes  “associating” and “displaying” steps that can be accomplished mentally or with the aid of pen and paper. Dependent claim 4 recites the limitation sort equipment data according to corresponding consumables used by the equipment during the CIP process previously performed - which encompasses a “sorting” step that can be accomplished by human judgment or evaluation. Dependent claim 5 recites the limitation displaying an indication that an exception has been triggered based on a first data parameter included in the CIP process data for the CIP process previously performed being outside a first predetermined threshold for a value of the first data parameter – which can be accomplished mentally such as with pen and paper. Even if the “displaying” is considered as an addition element, when evaluated under Step 2A Prong Two and Step 2B, this step amounts to insignificant extra-solution output activity, which does not amount to a practical application (MPEP 2106.05(g)), nor add significantly more because such activity has been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



12.	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kenowski et al., Pub. No.: US 2011/0197920 A1, [hereinafter Kenowski], in view of Gardner, JR., Pub. No.: US 2005/0102059 A1, [hereinafter Gardner].

As per claim 1, Kenowski teaches a method for monitoring a clean-in-place (CIP) process previously performed (paragraph 0016, discussing methods for controlling and recording multiple chemical concentrations, temperature, flow rate, air flow, and valve stem position in a clean-in-place system in order to avoid the overuse of cleaning chemicals, to ensure that all systems are properly cleaned, and to provide a tool for diagnosis of clean-in-place (CIP) system flow problems), the method (paragraphs 0004, 0016) comprising: 

accessing, using one or more programmable processors, CIP process data stored in a CIP library (paragraph 0018: “The invention records and archives chemical concentration data from sensors in the cleaning system tanks or the cleaning system fluid conduits during operation of the cleaning system. The data may then be downloaded by a user and analyzed for efficiency and cost control purposes. For example, the data may indicate the overfeeding of chemicals to the cleaning system or leaking valves in the cleaning system.”; paragraph 0020, discussing a controller and recorder for multiple chemical concentrations, temperature, flow rate, air flow, and [i.e., the data storage means corresponds to the CIP library]; paragraph 0060, discussing that the controller includes a processor running stored software and conventional data storage means for recording signals received by the processor from the pre-rinse tank conductivity sensor, alkaline tank conductivity sensor, acid tank conductivity sensor, post rinse tank conductivity sensor, conductivity sensor, and conductivity sensor as a function of time…Further, the controller records signals received by the processor from the sanitizer flow meter, first alkaline flow meter, second alkaline flow meter, acid flow meter, air flow sensor, and air flow sensor as a function of time. The stored data may be viewed or printed out using well known data processing techniques. The data may be downloaded from the data storage means of the controller to a computer; paragraph 0066, discussing that after one or more cleaning cycles of the clean-in-place process, the data stored in the controller may be downloaded to a laptop computer or to a wireless PDA and printed and analyzed. The data may be analyzed by the user or by software in the computer or controller [i.e., viewing/downloading archived data associated with the one or more cleaning cycles of the clean-in-place  (CIP) process corresponds to accessing, using one or more programmable processors, ]), the CIP process data (paragraphs 0020, 0060, 0066) including:

CIP phase data associated with a plurality of CIP phases in the CIP process previously performed (paragraph 0007, discussing that a clean-in-place cleaning cycle normally begins with a pre-rinse cycle wherein water is pumped through the food processing equipment for the purpose of removing loose soil in the system. Typically, an alkaline wash would then be recirculated through the food processing equipment...A third step would again rinse the food processing equipment with water, prior to a fourth step wherein an acid rinse would be circulated through the batch processing system...Finally, a post-rinse cycle would be performed, typically using water and/or a sanitizing rinse [i.e., the CIP cycles including a pre-rinse cycle, an alkaline wash, an acid rinse cycle, and a post-rinse cycle correspond to the CIP phases]; paragraph 0060, discussing that the controller includes a processor running stored software and conventional data storage means for recording signals received by the processor from the pre-rinse tank conductivity sensor, alkaline tank conductivity sensor, acid tank conductivity sensor, post rinse tank conductivity sensor, conductivity sensor, and conductivity sensor as a function of time…Further, the controller records signals received by the processor from the sanitizer flow meter, first alkaline flow meter, second alkaline flow meter, acid flow meter, air flow sensor, and air flow sensor as a function of time. The stored data may be viewed or printed out using well known data processing techniques. The data may be downloaded from the data storage means of the controller to a computer [i.e., the archived data associated with the pre-rinse tank conductivity sensor, alkaline tank conductivity sensor, acid tank conductivity sensor, post rinse tank conductivity sensor corresponds to the CIP phase data associated with a plurality of CIP phases in the CIP process previously performed – This interpretation is consistent with the Applicant’s Specification at paragraph 0018, which states that “a CIP phase might include a rinse phase…Other exemplary CIP phases can include a pre-]; paragraph 0050);

equipment data associated with objects used in the CIP process during one or more of the CIP phases (paragraph 0006, discussing that food processing equipment, such as that found in tanks, pumps, valves and fluid piping, typically includes, tanks, pumps, valves, and fluid piping. This food processing equipment often needs to be cleaned between each lot of product processed through the equipment. However, the tanks, pumps, valves, and piping can be difficult to clean because the various components may be difficult to access and disassemble for cleaning. Because of these cleaning difficulties, many food processing plants now use clean-in-place (CIP) systems in which the tanks, pumps, valves, and piping of the food processing equipment remain physically assembled, and various cleaning, disinfecting, and rinsing solutions are circulated by the clean-in-place (CIP) system through the food processing equipment to effect the cleaning process; paragraph 0021, discussing that the invention provides a cleaning system including a pump for supplying a cleaning chemical to a tank for holding a cleaning mixture of the cleaning chemical and a diluting fluid. The cleaning system also includes a fluid supply conduit in fluid communication with a cleaning location and the tank and a fluid return conduit in fluid communication with the cleaning location and the tank; paragraph 0060, discussing that the controller includes a processor running stored software and conventional data storage means for recording signals received by the processor from the pre-rinse tank conductivity sensor, alkaline tank conductivity sensor, acid tank conductivity sensor, post rinse tank conductivity sensor, conductivity sensor, and conductivity sensor as a function of time…Further, the controller records signals received by the processor from the sanitizer flow meter, first alkaline flow meter, second alkaline flow meter, acid flow meter, air flow sensor, and air flow sensor as a function of time. The stored data may be viewed or printed out using well known data processing techniques. The data may be downloaded from the data storage means of the controller to a computer [i.e., the archived ]; paragraph 0051); and

consumable data associated with consumables consumed by corresponding equipment in the CIP process (paragraph 0013, discussing that the known devices for the automatic dispensing of chemicals to the chemical reservoirs of a clean-in-place system may provide for more efficient use of cleaning chemicals. For instance, the overuse of a cleaning chemical can be avoided by measuring the concentration of a cleaning chemical in a wash tank and only adding enough cleaning chemical to keep the wash tank cleaning solution at a predetermined concentration; paragraph 0018, discussing that the invention records and archives chemical concentration data from sensors in the cleaning system tanks or the cleaning system fluid conduits during operation of the cleaning system. The data may then be downloaded by a user and analyzed for efficiency and cost control purposes [i.e., the chemical concentration data from sensors in the cleaning system tanks during operation of the cleaning system suggests consumable data associated with consumables consumed by corresponding equipment in the CIP process]. For example, the data may indicate the overfeeding of chemicals to the cleaning system or leaking valves in the cleaning system; paragraph 0037, discussing that the clean-in-place system includes an alkaline tank, and acid tank, and a rinse tank. The alkaline tank typically contains an alkaline cleaning solution used in the clean-in-place process, and suitable alkaline cleaning solutions are well known and commercially available. The acid tank typically contains an acidic cleaning solution used in the clean-in-place process, and suitable acidic cleaning solutions are well known and commercially available. The rinse tank contains a rinsing composition used 

displaying, using the one or more programmable processors, at least a portion of the CIP process data (paragraph 0020, discussing a controller and recorder for multiple chemical concentrations, temperature, flow rate, air flow, and valve stem position in a clean-in-place system. The invention allows a user to control the concentration of two or more chemicals simultaneously while monitoring proper valve operation via temperature, air flow, and valve position sensing. The invention records and archives concentration, temperature, flow rate, air flow, and valve stem position. The data may be downloaded by a user and analyzed for efficiency and cost control 
providing, using the one or more programmable processors, a graphical user interface configured to: organize the CIP process data into at least one of: (i) a plurality of CIP phases or (ii) consumable data, and sort equipment data according to one or more of the plurality of corresponding CIP phases or corresponding consumables. However, Gardner in the analogous art of cleaning systems teaches these concepts. Gardner teaches: 

providing, using the one or more programmable processors, a graphical user interface (paragraph 0071, discussing that the dispenser data used to generate the report is preferably retrieved from the database 228, analyzed by the analysis application, and displayed to a user on the client computer; FIG. 2A, element 230, illustrating a display on the client computer) configured to: 

organize the CIP process data into at least one of: (i) a plurality of CIP phases or (ii) consumable data (paragraph 0002, discussing collecting, communicating, and analyzing chemical product usage data; paragraph 0009, discussing that it is desirable to maintain and analyze automatically a real-time or historical log of operational data detectable or storable by a dispenser or a dispenser-related device, preferably in relation to corporate information, such as energy costs, etc., so as to facilitate rapid corrective action; paragraph 0010, discussing that exemplary dispenser data includes without limitation one or more of the following data types: dispensed detergent amounts [i.e., consumable data];…; water flow volumes; chemical product type; machine identifiers; washing machine signals; empty capsule indications;…, formulas, and other information originating at the detector site; paragraph 0011, discussing that a dispenser vendor can analyze this data to generate performance information such as product usage data and provide feedback to the customer; paragraph 0028, discussing that software instructions such as those directed toward communicating data between a client and a server; detecting product usage data, analyzing data, and generating reports may be executed by the CPU, and data such [i.e., the product usage data corresponds to the consumable data – this interpretation is consistent with the Applicant’s Specification at paragraph 0019, which states that “exemplary consumables consumed during a CIP phase or a CIP wash can include electrical energy, thermal energy, water, chemistry, and time.” Similarly, the product usage data includes utility usage information]; paragraph 0055: “The tblGenInfo table 316 contains information about costs, energy usage…”; paragraph 0056, discussing that Utility costs are represented by data fields Water, Sewage, and Energy; paragraph 0043), and 

sort equipment data according to one or more of the plurality of corresponding CIP phases or corresponding consumables (paragraph 0010, discussing that exemplary dispenser data includes without limitation one or more of the following data types: dispensed detergent amounts [i.e., consumable data];…; water flow volumes; chemical product type; machine identifiers; washing machine signals; empty capsule indications;…, formulas, and other information originating at the detector site; paragraph 0011, discussing that a dispenser vendor can analyze this data to generate performance information such as product usage data and provide feedback to the customer; paragraph 0014, discussing a data processing system for managing use of chemical product in a chemical application system. A chemical product dispenser distributes the chemical product to the chemical application system. A monitor module detects dispenser data 

Examiner notes that Gardner, in addition to Kenowski as cited above, also teaches: displaying, using the one or more programmable processors, at least a portion of the CIP process data (paragraph 0002, discussing collecting, communicating, and analyzing chemical product usage data; paragraph 0010, discussing a communications network coupling one or more [i.e., displaying reporting data including product usage data and chemical application system usage data suggests displaying at least a portion of the CIP process data – as noted above, the chemical application system includes chemical application systems for "clean in place" (CIP) systems]; paragraph 0071, discussing that the dispenser data used to generate the report is preferably retrieved from the database 228, analyzed by the analysis application, and displayed to a user on the client computer; paragraph 0028).



As per claim 4, the Kenowski-Gardner combination teaches method of claim 1. Kenowski does not explicitly teach wherein the graphical user interface is configured to sort equipment data according to corresponding consumables used by the equipment during the CIP process previously performed. However, Gardner in the analogous art of cleaning process data analysis teaches this concept. Gardner teaches:

wherein the graphical user interface is configured to sort equipment data according to corresponding consumables used by the equipment during the CIP process previously performed (paragraph 0010, discussing that exemplary dispenser data includes without limitation one or more of the following data types: dispensed detergent amounts [i.e., consumable data];…; water flow volumes; chemical product type; machine identifiers; washing machine signals; empty capsule indications;…, formulas, and other information originating at the detector site; paragraph 0011, discussing that a dispenser vendor can analyze this data to generate performance information such as product usage data and provide feedback to the customer; paragraph 0014, discussing a data processing system for managing use of chemical product in a chemical application system. A chemical product dispenser distributes the chemical product to the chemical application system. A monitor module detects dispenser data based on distribution of the chemical product by the chemical product dispenser...A database is coupled to the chemical product dispenser and stores the account identifier in association with the dispenser data of the chemical product dispenser. The database further stores corporate data in association with the dispenser data and the account identifier. An analysis application analyzes the dispenser data in relation with the corporate data to characterize use of the chemical product in the chemical application system; paragraph 0015, discussing that the chemical product is distributed to the chemical application system via a first chemical product dispenser. The first dispenser data is recorded based on distribution of the chemical product by the chemical product dispenser [i.e., This shows that the equipment data is sorted according to corresponding consumables]. The account identifier is recorded in association with the dispenser data of the first chemical product dispenser; paragraph 0032, discussing that a flow meter for detecting water flow volume may be used to generate detected dispenser data...Other examples may include other detection operations to provide detected dispenser data at the dispenser site; paragraph 0061, discussing that a tblFormulas table 310 contains information about the formulas supported by a particular machine...The data fields P1Amt, P2Amt, P3Amt, and P4Amt store amounts of products to be 

Kenowski is directed towards a monitoring and recording device for a clean-in-place system. Gardner is directed towards a system for managing and tracking use of chemical product in a clean in place system. Therefore they are deemed to be analogous as they both are directed towards monitoring clean-in-place processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kenowski with Gardner because the references are analogous art because they are both directed to solutions for analyzing data related to cleaning processes, which falls within applicant’s field of endeavor (clean-in-place process data analysis), and because modifying Kenowski to include Gardner’s feature for sorting equipment data according to corresponding consumables used by the equipment during the CIP process previously performed, in the manner claimed, would serve the motivation of maintaining and analyzing a real-time or historical log of operational data so as to facilitate rapid corrective action (Gardner at paragraph 0009), or in the pursuit of consolidating data for analysis, and providing a corporate customer with a broad view of problem trends and overall corporate performance of cleaning operations in its multiple accounts (Gardner at paragraph 0013); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Kenowski-Gardner combination teaches method of claim 1. Kenowski further teaches wherein displaying an indication that an exception has been triggered based on a first data parameter included in the CIP process data for the CIP process previously performed being outside a first predetermined threshold for a value of the first data parameter (paragraph 0014, discussing that devices for monitoring clean-in-place system wash conditions are also known... The system includes a data processor that receives signals from the sensors and compares predetermined wash parameters with the sensed wash conditions. The data processor allows a user to adjust parameters. Alarm signals are provided for out of range readings to allow for altering the chemical composition; paragraph 0033, discussing that the cleaning system includes a second pump for supplying a second cleaning chemical to a second tank for holding a second cleaning mixture of the second cleaning chemical and a second diluting fluid. The second tank is in fluid communication with the fluid supply conduit and the fluid return conduit. The cleaning system may also include a second pump for supplying a second cleaning chemical to the tank. The cleaning system may include a second pump for supplying a second cleaning chemical to the fluid supply conduit. The controller may execute the stored program to provide an alarm signal if the concentration sensor outputs a concentration signal indicating a concentration of a component that goes above or below a predetermined concentration value based on the flow rate signal received from the flow meter [i.e., providing an alarm signal if the concentration sensor outputs a concentration signal indicating a concentration of a component that goes above or below a predetermined concentration value based on the flow rate signal received from the flow meter corresponds to displaying an indication that an exception has been triggered based on a first data parameter included in the CIP process data for the CIP process previously performed being outside a first predetermined threshold for a value of the first data parameter]; paragraph 0070).

Examiner notes that Gardner, in addition to Kenowski as cited above, also teaches: wherein displaying at least a portion of the CIP process data includes displaying an indication that an exception has been triggered based on a first data parameter included in the CIP process data for the CIP process previously performed being outside a first predetermined threshold for a value of the first data parameter (paragraph 0011, discussing that by collecting and analyzing the dispenser and corporate data in the database, a dispenser vendor can analyze this data to generate performance information (such as product usage data) and provide feedback to the customer. For example, a calculation of the number of pounds of laundry washed per occupied room ("LbsOCR)" can be made from a combination of dispenser data and corporate data. Furthermore, a target can be set for the LbsOCR result, so that LbsOCR results that are above the target are flagged as "out-of-spec." "Out-of-spec" results, which may indicate inflated detergent, labor, and utility expenses, for example, can be fed back to the customer to allow the customer to improve its procedures; paragraph 0037, discussing that other chemical application systems are contemplated within the scope of the present invention. Other examples include, without limitation, chemical dispensers used in dishwashers; chemical application systems for "clean in place" systems; water sanitizing systems; and herbicide dispensers in agricultural settings; paragraph 0042, discussing that the client 230 initiates an analysis application resident on the client computer to generate reports, such as report 232 providing analysis of dispenser data and corporate data recorded in the database, and may also include other product usage data derived from a combination of the dispenser data and the corporate data. Broadly, "product usage data" refers to data relating to product usage or use of a chemical application system, which may include without limitation chemical application system usage information, labor usage information, utility usage information, procedural error information, and performance information; paragraph 0077, discussing that the unit summary report 600 is generated by an analysis application running on the client computer or the server computer. The bar chart 602 shows the number of units having a calculated average pounds of laundry per occupied room. The bars indicated by region 614 indicate the number of units that are "out of spec" or outside of a desired threshold or target, as defined by target parameters from an alignment target table or account target table in database 228 of FIG. 2A [i.e., displaying bars indicating the number of units that are outside of a desired threshold or target corresponds to displaying an indication that an exception has been triggered ]. Such information is useful to control energy costs, for example. If a washing machine is not being run with full loads, energy needed to heat the water and run the washing machines is wasted on extra loads; paragraph 0080, discussing that a procedural error bar graph 606 and a report section 612 show the number of units having a given average of loads with procedural errors. A procedural error results when a dispenser setting and the washer setting are not set to correspond to the same wash item type. A procedural error is detected when the dispenser, being set to a given setting, expects washer signals in accordance with the selected formula. If the washer fails to provide the expected signals (e.g., if the dispenser is expecting a bleach signal from the washer, but never receives it), a procedural error will be flagged. The analysis application sums the number of units having an average given number of errors during a specified time period and generates the bar graph 606 to illustrate the results. The results indicated by region 618 indicate the number of units that are out-of-spec relative to the average percentage of loads with procedural errors. The report 612 also indicates the number of units that are out-of-spec and the number of units that are out-of-spec for greater than ninety days; paragraph 0081, discussing that an alternative method of detecting procedural errors uses timing discrepancies between an actual formula time and an expected formula time. For example, when the washer program is correct a formula may require 25 minutes to complete from signal 1 to signal 3. If a wrong formula is used on the washer (relative to the setting on the dispenser), the washer program may only require 20 minutes (e.g., without a bleach cycle). This discrepancy is flagged as a procedural error; paragraph 0053, discussing that the target parameters are specified with predetermined values that can be updated manually or automatically over time).

13.	Claims 2 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Kenowski in view of Gardner, in further view of Jude, Benjamin, and Eric Lemaire. "How to optimize clean-in-place (CIP) processes in food and beverage operations." Schneider Electric White Paper 2013 (2013), [hereinafter Schneider].

As per claim 2, the Kenowski-Gardner combination teaches method of claim 1. The Kenowski-Gardner combination does not explicitly teach wherein the graphical user interface is configured to organize the CIP process data into the plurality of CIP phases. However, Schneider in the analogous art of optimization of clean-in-place processes teaches this concept. Schneider teaches:

wherein the graphical user interface is configured to organize the CIP process data into the plurality of CIP phases (page 1, Executive Summary: “Existing clean-in-place (CIP) processes are time intensive and waste large amounts of energy, water, and chemicals. New innovations in CIP technology allow plant operators to cut costs in an earth-friendly manner while still conforming to regulatory safety standards. This paper explains how new CIP technologies can improve production efficiency by at least 20% while enhancing the ability to track consumption activity throughout the various steps of the cleaning cycle.”; page 8, discussing that an efficient cleaning recipe is based on four key parameters (sometimes referred to as “The 4 T rule”). The process automation system monitors and verifies these four fundamental parameters. By using software to calculate the optimal combination of each parameter, a dramatic reduction in costs can be achieved. The four “Ts” are defined as follows: Time – duration of the cleaning cycles, Temperature…; page 10, discussing that the golden CIP is benchmarked at 100. If the number shows 50 it means that there was a significant problem during the caustic soda or acid phase or both; page 11, Operational Savings, discussing that an example from a Schneider Electric customer illustrates operational savings gained from an optimized CIP system (see Figure 7). In this instance the costs of water, caustic soda, and acid were calculated for three months before CIP redesign and for three months afterwards [i.e., displaying the CIP data according to the water ]. While the water usage increased slightly as a result of the optimization, this was more than balanced out by the dramatic reduction in chemical needs).

The Kenowski-Gardner combination describes features for monitoring clean-in-place processes. Schneider is directed towards analyzing clean-in-place processes. Therefore they are deemed to be analogous as they both are directed towards analyzing clean-in-place processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kenowski-Gardner combination with Schneider because the references are analogous art because they are both directed to solutions for analyzing data related to cleaning processes, which falls within applicant’s field of endeavor (clean-in-place process data analysis), and because modifying the Kenowski-Gardner combination to include Schneider’s feature for organizing the CIP process data into the plurality of CIP phases, in the manner claimed, would serve the motivation of allowing operators to improve CIP energy and water consumption performance through audits, operational efficiency, process design, and advanced automation (Schneider at page 3); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, the Kenowski-Gardner combination teaches method of claim 2. The Kenowski-Gardner combination does not explicitly teach wherein the graphical user interface is configured to associate consumable data corresponding to each of the organized plurality of CIP phases and display the consumable data corresponding to each of the organized plurality of CIP phases. However, Schneider in the analogous art of optimization of clean-in-place processes teaches this concept. Schneider teaches:

wherein the graphical user interface is configured to associate consumable data corresponding to each of the organized plurality of CIP phases and display the consumable data corresponding to each of the organized plurality of CIP phases (page 1, Executive Summary: “Existing clean-in-place (CIP) processes are time intensive and waste large amounts of energy, water, and chemicals. New innovations in CIP technology allow plant operators to cut costs in an earth-friendly manner while still conforming to regulatory safety standards. This paper explains how new CIP technologies can improve production efficiency by at least 20% while enhancing the ability to track consumption activity throughout the various steps of the cleaning cycle.” [i.e., tracking consumption activity throughout the various steps of the cleaning cycle suggests associating consumable data corresponding to each of the organized plurality of CIP phases]; page 8, discussing that an efficient cleaning recipe is based on four key parameters (sometimes referred to as “The 4 T rule”). The process automation system monitors and verifies these four fundamental parameters. By using software to calculate the optimal combination of each parameter, a dramatic reduction in costs can be achieved. The four “Ts” are defined as follows: Time – duration of the cleaning cycles, Temperature…; page 10, discussing that the golden CIP is benchmarked at 100. If the number shows 50 it means that there was a significant problem during the caustic soda or acid phase or both; page 11, Operational Savings, discussing that an example from a Schneider Electric customer illustrates operational savings gained from an optimized CIP system (see Figure 7). In this instance the costs of water, caustic soda, and acid were calculated for three months before CIP redesign and for three months afterwards [i.e., displaying the consumption data corresponding to the water phase, the caustic soda, and the acid ]. While the water usage increased slightly as a result of the optimization, this was more than balanced out by the dramatic reduction in chemical needs).

The Kenowski-Gardner combination describes features for monitoring clean-in-place processes. Schneider is directed towards analyzing clean-in-place processes. Therefore they are deemed to be analogous as they both are directed towards analyzing clean-in-place processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kenowski-Gardner combination with Schneider because the references are analogous art because they are both directed to solutions for analyzing data related to cleaning processes, which falls within applicant’s field of endeavor (clean-in-place process data analysis), and because modifying the Kenowski-Gardner combination to include Schneider’s feature for associating consumable data corresponding to each of the organized plurality of CIP phases and displaying the consumable data corresponding to each of the organized plurality of CIP phases, in the manner claimed, would serve the motivation of allowing operators to improve CIP energy and water consumption performance through audits, operational efficiency, process design, and advanced automation (Schneider at page 3); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Maggiore, Pub. No.: US 2013/0278635 A1 – describes a display device particularly useful in the identification of related consumable products for an equipment setup.
B.	Nagai et al., Pub. No.: US 2004/0016447 A1 – describes a cleaning equipment and cleaning method.
C.	Rebec et al., Pub. No.: US 2012/0059607 A1 – describes a method for analyzing the electric consumption of a plurality of electric equipment operated on a consumption site.
D.	Majewski et al., Patent No.: US 10,083,255 B2 – describes a system for fault detection and diagnostics of equipment. The system may also be capable of disaggregation and/or virtual submetering of energy consumption by equipment. Further describes a model may incorporate terms that represent individual contributions from virtually all equipment subparts to the total device consumption (e.g., for cooling stage 1, cooling stage 2, and so on, if any more, in a roof top unit).
E.	Javey et al., Pub. No.: US 2014/0245208 A1 – describes systems and methods of interaction with water usage information. Further describes an interactive interface conveying water usage information based on the water usage data.
F.	Lees, Michael, et al. "A real-time utilities management system for optimising cleaning operations in a brewery." 2009 IEEE International Conference on Industrial Technology. IEEE, 2009 – describes management and optimization of a Clean-In-Place (CIP) system.
G.	Barron, Wendy. "Conserving resources—cleaning chemicals." International Journal of Dairy Technology 40.1 (1987): 15-18 – describes detergent consumption analysis in CIP systems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683